Citation Nr: 1440566	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-30 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected left shoulder and bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty from December 1987 to April 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's service-connection claim for a neck condition.  The RO's January 2011 RO rating decision confirmed and continued the denial of this issue.

The Veteran testified at a Board videoconference hearing at the RO in June 2013, before the undersigned.  A transcript of the hearing is associated with the Virtual VA electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A remand is required for the claim for service connection for a cervical spine disability.  The Veteran contends that he injured his neck starting with a water accident during service.  In particular, he asserts that during one of his Mediterranean tours, he went to a water park in Rota, Spain with his company, where he fractured his neck and "busted" his head going down a tall water slide.  June 2013 Board Hearing Transcript, at 2-3.  Relatedly, his service clinical records show he was treated in August 1988 for a "neck sprain," from submersion in a water-related accident.  He also contends his cervical spine problems are secondary to his service-connected left shoulder disability, and may otherwise have been exacerbated by his service-connected disabilities.  Concerning this possibility, in March 1990, his service clinical records show treatment for a dislocated shoulder due to an athletic injury.  The Board acknowledges the Veteran presently has a current cervical spine/neck disability, diagnosed on MRI testing as degenerative disc disease (DDD) of the cervical spine. 

Here, the September 2011 VA examiner provided negative medical opinion evidence against the claim, stating that the Veteran's cervical spine DDD/neck condition is less likely as not the result of or had its onset in service due to active duty injury.  The examiner's stated rationale notes that "the weight of medical evidence shows cervical spine strain is a self-limited condition and is not related to later development of cervical spine DDD."  In this regard, though, the examiner's rationale needs clarification, as it is too vague to understand the medical principles behind this negative nexus opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Further, an addendum opinion needs to consider the possibility that one of the Veteran's service-connected orthopedic disabilities, especially his service-connected left shoulder disability, either caused or aggravated his present cervical spine DDD.  38 C.F.R. § 3.310 (2013).  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a) (2013).  Secondary entitlement is also available when a service-connected disability has aggravated a non-service-connected disability in question, but compensation is limited to the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  It is necessary for the AOJ to arrange for another VA examination and medical etiological opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As an ancillary matter, the RO needs to confirm if there are any outstanding VA treatment records.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  At his June 2013 Board hearing, the Veteran clarified that he had received VA outpatient treatment within months of the hearing, although he did not also specify the name of the VA facility.  The RO should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him whether there are any additional VA treatment records that need to be obtained and considered in his appeal, and ask him to clarify the approximate dates and sites of treatment.  Then obtain any outstanding, non-duplicative VA treatment records for his cervical spine problems.  See 38 C.F.R. § 3.159(c)(2) (2013).

2.  After completing the requested development in paragraph #1, schedule the Veteran for an appropriate VA examination(s) in order to determine the nature and etiology of his current neck/cervical spine disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  Rationale for all requested opinions shall be provided. 

The examiner should respond to the following:  

a) Identify any diagnoses related to his cervical spine from 2009 to the present

b) For each cervical disorder found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of active service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?

c) For each cervical disorder found, is it at least as likely as not (a 50% or higher degree of probability) that any cervical spine disorder is (a) caused by or (b) chronically aggravated by the Veteran's service-connected left shoulder instability post-status dislocation and/or his service-connected bilateral knee disabilities.  If the examiner finds aggravation, what is the baseline level of disability prior to aggravation and what is the permanent, measurable increase in pathology attributable to the service-connected disability.

3.  Then, readjudicate the above service connection issue in light of all relevant evidence of record.  If this issue is not granted to the Veteran's satisfaction, send him (and his representative) a Supplemental Statement of the Case and provdie an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

